            Case 1:18-cv-01194-VEC Document 142 Filed 06/23/20 Page 1 of 1



     WOLLMUTH MAHER & DEUTSCH LLP                                    MAYER BROWN LLP
                 500 FIFTH AVENUE                               1221 AVENUE OF THE AMERICAS
                NEW YORK, NY 10110                                  NEW YORK, NY 10020


MEMO ENDORSED
                                                                   USDC SDNY
                                                                   DOCUMENT
                                              June 22, 2020        ELECTRONICALLY FILED
                                                                   DOC #:
   VIA ECF                                                         DATE FILED: 6/23/2020
   The Honorable Valerie E. Caproni
   United States District Court
   Southern District of New York
   40 Foley Square, Room 240
   New York, New York 10007

      Re: Phoenix Light SF DAC, et al. v. The Bank of New York Mellon, 18-cv-1194 (S.D.N.Y.)

   Dear Judge Caproni:

           Pursuant to Section 5(B)(ii) of Your Honor’s Individual Practices in Civil Cases, the parties
   respectfully move to permit Plaintiffs to redact a portion of their opposition to Defendant’s
   Daubert motion [ECF No. 133]. Plaintiffs’ opposition is currently due on June 23, 2020.

           Plaintiffs intend to quote a portion of a document [ECF No. 131-6] that was subject to
   BNYM’s prior motion to seal [ECF No. 128], which this Court granted. See ECF No. 139.
   Defendant BNYM wrote at the time that the sealing satisfied the two-part Lugosch test, because
   the document was not a “judicial document,” and because BNYM’s interest in maintaining the
   confidentiality of its organizational practices outweighs the public’s interest in access. See ECF
   128. In light of the Court’s prior Order granting sealing of this document, Plaintiffs respectfully
   request permission to redact the same document from their publicly filed opposition brief. The
   redaction will be limited to the portion of their brief that quotes the sealed document. Defendant
   consents to this motion.


                          Respectfully Submitted,

                          /s/ Steven S. Fitzgerald               /s/ Matthew D. Ingber
                          Steven S. Fitzgerald                   Matthew D. Ingber



            Application GRANTED.
            SO ORDERED.


                                        6/23/2020
            HON. VALERIE CAPRONI
            UNITED STATES DISTRICT JUDGE
